1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 IRASEMA ESPALIN,

 8                  Petitioner-Appellee,

 9 v.                                                                                   No. 29,474

10 MARK ESPALIN,

11                  Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Mike Murphy, District Judge

14 Grace B. Duran
15 Albuquerque, NM

16 for Appellee

17 Keithly & English, P.C.
18 J. Bradley Nichols
19 Anthony, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.

23          Summary dismissal was proposed for the reasons stated in the notice of
1 proposed summary disposition. No memorandum opposing summary dismissal has

2 been filed and the time for doing so has expired.

3       DISMISSED.

4       IT IS SO ORDERED.

5                                              ________________________________
6                                              MICHAEL E. VIGIL, Judge
7 WE CONCUR:


8 ________________________________
9 CYNTHIA A. FRY, Chief Judge


10 ________________________________
11 JAMES J. WECHSLER, Judge




                                           2